United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2252
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
         v.                            * District Court for the
                                       * District of Minnesota.
Brian Lee Pfeiffer,                    *
                                       * [UNPUBLISHED]
              Appellant.               *
                                  ___________

                             Submitted: December 8, 2008
                                Filed: February 9, 2009
                                 ___________

Before COLLOTON, BRIGHT, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Brian Lee Pfeiffer challenges his 198-month sentence imposed by the district
     1
court for production of child pornography in violation of 18 U.S.C. § 2251(a) and
2251(e). Pfeiffer, who committed the offense in 2002 and 2003, faced a mandatory
minimum sentence of 10 years of imprisonment.2

         1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
         2
        Under the current statutory framework, the mandatory minimum sentence for
a violation of 18 U.S.C. § 2251(a) would be 15 years of imprisonment. See 18 U.S.C.
§ 2251(e).
       Pfeiffer argues that his sentence is substantively unreasonable because his
conduct was “some of the least egregious child pornography possible.” At sentencing,
the district court conducted an extensive hearing that included the testimony of the
investigating officer, a detailed review of the presentence investigation report (PSR)
and the challenges to the Sentencing Guidelines calculation, a resolution of Pfeiffer’s
challenges to the PSR, and a thorough review of the 18 U.S.C. § 3553(a) sentencing
factors. The court noted that it had reviewed the four videotapes involved and had
reviewed the parties’ sentencing memoranda.

       Because Pfeiffer does not object to the procedure followed in his sentencing,
the only issue we have to review is that of substantive reasonableness. This is a matter
in which we give the district court’s decision considerable deference. Gall v. United
States, 128 S. Ct. 586, 597 (2007). Here, the district court explained in detail how the
section 3553(a) factors justified the 198-month sentence, which was 64 months below
the applicable Guidelines range and 42 months less than the statutory maximum. See
United States Sentencing Commission, Guidelines Manual, § 3G1.1(a) (“Where the
statutorily authorized maximum sentence is less than the minimum of the applicable
guideline range, the statutorily authorized maximum sentence shall be the guideline
sentence.”). In so doing, the district court stated that the sentence was sufficient but
not greater than necessary to address the section 3553(a) factors. Upon reviewing the
totality of the circumstances, we hold that the sentence is substantively reasonable.

      Accordingly, we affirm Pfeiffer’s sentence.
                     ______________________________




                                          -2-